Order filed November 25, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00591-CR
                                ____________

               MOHAMMAD SAEED ALZAHRANI, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


            On Appeal from County Criminal Court at Law No. 7
                           Harris County, Texas
                      Trial Court Cause No. 1905659


                                      ORDER
      The reporter’s record has not been filed in this appeal. The court reporter
has informed the court that appellant has not paid or made arrangements to pay the
reporter’s fee to prepare the reporter’s record. See Tex. R. App. P. 37.3(c)(2)(A).
This court is unaware whether appellant is entitled to proceed without the payment
of costs. See Tex. R. App. P. 37.3(c)(2)(B). Accordingly, we enter the following
order. See Tex. R. App. P. 35.3(c).
      We ORDER the judge of County Criminal Court at Law No. 7 to
immediately conduct a hearing at which appellant, appellant’s counsel, and counsel
for the State shall participate, either in person or by video teleconference, to
determine whether appellant desires to prosecute his appeal, and, if so, whether
appellant is indigent and, thus entitled to a free record on appeal. The judge shall
see that a record of the hearing is made, shall make findings of fact and
conclusions of law, and shall order the trial clerk to forward a record of the hearing
and a supplemental clerk’s record containing the findings and conclusions. The
transcribed record of the hearing, the court’s findings and conclusions, and a
videotape or compact disc, if any, containing a recording of the video
teleconference shall be filed with the clerk of this court within thirty days of the
date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.



             PER CURIAM